Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: This claim appears to be in an independent form. However, this claim contains the dependency “according to claim 1” and the claim language does not conform to the U.S. Patent Practice.  Examiner recommends amending this claim to incorporate all of the limitations of claim 1 into claim 10. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claiims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the features “a first circuit device configured to drive the electro-optical panel; and a second circuit device configured to drive the electro-optical panel.”  It is not clear whether they are configured to drive the electro-optical panel simultaneously or sequentially, etc. Examiner recommends amending to claim to further define 
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejections and objections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SEJOON AHN/Primary Examiner, Art Unit 2628